         Case 18-36401 Document 4 Filed in TXSB on 11/16/18 Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
                                                                                             11/16/2018
IN RE:                                          §
PRAGATI VAIDYA                                  §      CASE NO: 18-36401
       Debtor(s)                                §
                                                §      CHAPTER 11

                                   ORDER FOR
                          CHAPTER 11 STATUS CONFERENCE


         On December 5, 2018 at 10:30 a.m. (Central Standard Time) at the United States
Bankruptcy Court, Bob Casey Federal Building, Courtroom #401, 515 Rusk Street, Houston, TX
77002 the Court will conduct an initial status conference by video in the above-captioned case.
It is therefore:

ORDERED:

   1. Debtor, or Debtor’s representative and Debtor’s primary bankruptcy counsel must appear
      at this status conference;

   2. No fewer than five (5) days prior to the status conference set by this Order, the Debtor
      must file a Chapter 11 Status Conference Statement on the Court’s CM/ECF system that
      addresses the following:

          a.   The business, financial, and other problems that prompted the filing of this case;
          b.   Attendance at a meeting of creditors pursuant to 11 U.S.C. § 341(a);
          c.   Estate’s need for professionals (e.g., attorneys, accountants, brokers, etc.);
          d.   Unique issues concerning secured debt, employees, cash collateral, executory
               contracts, and existing management;
          e.   Postpetition operations and revenue;
          f.   Status of any litigation pending in or outside this Court;
          g.   Compliance with requests for information from the United States Trustee
               including, but not limited to, requests made in the Initial Debtor Interview;
          h.   Type and adequacy of insurance coverage;
          i.   An outline of the proposed plan;
          j.   A proposed schedule for filing and confirming the proposed plan;
          k.   Debtor-In-Possession Bank Account; and
          l.   Any other matters that might materially affect the administration of this case.

   3. The Debtor shall serve its Chapter 11 Status Conference Statement on the United States
      Trustee and any official committee appointed pursuant to 11 U.S.C. § 1102, or, if no such
      committee(s) has (have) been appointed, on the creditors that hold the twenty largest
      general unsecured claims, excluding insiders. If any committee is represented by counsel,
1/2
       Case 18-36401 Document 4 Filed in TXSB on 11/16/18 Page 2 of 2



      service upon committee counsel shall constitute service upon the committee. Failure to
      comply with this order may result in conversion of this case to one under Chapter 7.


      SIGNED 11/16/2018.


                                             ___________________________________
                                                     Eduardo V. Rodriguez
                                                  United States Bankruptcy Judge




2/2
